                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 KEVIN W. SCHAEFER,
 Plaintiff,

 v.                                                                 Case No. 18–CV–01183–JPG

 USAA CASUALTY INSURANCE
 COMPANY,
 Defendant.

                                         JUDGMENT

       This matter having come before the Court and the parties having stipulated to dismissal,

IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff Kevin W. Schaefer’s claims

against Defendant USAA Casualty Insurance Company are DISMISSED WITH PREJUDICE.


Dated: February 6, 2020                            MARGARET M. ROBERTIE
                                                   CLERK OF COURT

                                                   s/Tina Gray, Deputy Clerk
Approved by: s/ J. Phil Gilbert
              U.S. District Judge
